Exhibit 10.38

Compensation Practices for Xcel Energy Non-Employee Directors

The following table provides information on our compensation and reimbursement
practices for non-employee directors. Mr. Kelly, who is employed by us, does not
receive any compensation for his Board activities.

 

 

Prior to
Aug. 31, 2006

 

After
Sept. 1, 2006

 

Annual Director Retainer

 

 

$

35,000

 

 

$

40,000

 

Board Meeting Attendance Fees (per meeting)

 

 

$

1,500

 

 

$

1,500

 

Telephonic Meeting Attendance Fees (per meeting)

 

 

$

650

 

 

$

650

 

Committee Meeting Attendance Fees (per meeting)

 

 

$

1,500

 

 

$

1,500

 

Additional Retainer for Committee Chair:

 

 

 

 

 

 

 

Governance, Compensation & Nominating Committee

 

 

$

5,000

 

 

$

5,000

 

Operations, Nuclear & Environmental Committee

 

 

$

5,000

 

 

$

5,000

 

Audit Committee

 

 

$

10,000

 

 

$

10,000

 

Finance Committee

 

 

$

5,000

 

 

$

5,000

 

Audit Committee Member Retainer

 

 

—

 

 

$

5,000

 

Stock Equivalent Units

 

 

$

64,000

 

 

$

75,000

 

 

We have a Stock Equivalent Plan for Non-Employee Directors to more closely align
directors’ interests with those of our shareholders. Under this Stock Equivalent
Plan, which is filed as Exhibit 10.16 to this Form 10-K, directors may receive
an annual award of stock equivalent units with each unit having a value equal to
one share of our common stock. Stock equivalent units do not entitle a director
to vote and are only payable as a distribution of whole shares of the Company’s
common stock upon a director’s disability or termination of service. The stock
equivalent units fluctuate in value as the value of our common stock fluctuates.
Additional stock equivalent units are accumulated upon the payment of, and at
the same value as, dividends declared on our common stock.

On May 18, 2006, each non-employee director of the Company received an award of
3,509.73 stock equivalent units representing $64,000 in cash value.


--------------------------------------------------------------------------------